Citation Nr: 1647799	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-06 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from April 2002 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for residuals of a right ankle sprain assigning an initial disability rating of 10 percent effective February 2, 2010.

In a March 2015 rating decision, the RO granted a temporary 100 percent rating for the right ankle disorder effective June 17, 2011 based on convalescence and resumed the 10 percent rating starting September 1, 2011.

Additionally, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge (VLJ) and a copy of the transcript is of record.  

In December 2015, the Board remanded this matter for further development.  As will be discussed below, additional development is required.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via rhe Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When this appeal was previously before the Board, the record included statements from the Veteran indicating that the severity of his service-connected right ankle disability had worsened since his previous VA medical examination.  To help determine the current severity of the disability, the Board remanded the right ankle claim to arrange a new examination.

The requested examination occurred in May 2016 and the examiner provided a report which described the results of range of motion tests of the right ankle.  Unfortunately, the examination report is inadequate because it fails to comply with the recent decision of the Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet.App 158 (2016).  In Correia, the Court held that VA examination reports must comply with the language of 38 C.F.R. § 4.59 (2015) by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Id. 

Unfortunately, the available examination reports do not comply with these provisions.  In light of the Correia decision, the Board must remand this case for an additional VA examination.  With respect to the Veteran's right ankle disability, in addition to all findings identified on the appropriate examination form, the examiner shall record the results of range of motion testing "for pain on both active and passive motion, [and] in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.  If it is not possible to conduct the examinations under weight bearing, the examiner should clearly describe why such testing could not be performed.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified. 

2.  The Veteran should then be scheduled for a VA examination to ascertain the current severity of his service-connected right ankle disability.  The VA electronic claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disability should be identified. 

Additionally, the examiner should determine the effective range of motion in the Veteran's right ankle and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test and, if possible, comparing range of motion in the Veteran's right ankle with the range of the opposite undamaged joint.  If any of these findings are not possible, please provide an explanation.

3.  The RO/AMC must ensure that the requested examination report is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ/AMC must implement corrective procedures at once.

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




